Fill in this information to identify your case:

 

 

|

| Debtor 1 Jon Mark MacNaughton a |
| First Name Middle Name Last Name |
| (Spouse if, filing) First Name _ Middle Name Last Name

United States Bankruptcy Court for the: EASTERN DISTRICT OF TENNESSEE

Case number 3:16-bk-33237-SHB

(if Known)

OO Check if this is an

| Debtor 2 . —
|
| amended filing

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 12/18

If you are an individual filing under chapter 7, you must fill out this form if:
I creditors have claims secured by your property, or

Oo you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

GERSR List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

Identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?
Creditors CarMax CO Surrender the property. ONo
Name: H@ Retain the property and redeem it.
. . CZ Retain the property and enter into a M Yes
Description of 2007 Nissan Murano Reaffirmation Agreement.

property

OC Retain the property and [explain]:
securing debt:

 

Creditors First Tennessee Bank O Surrender the property. CO No
name: C Retain the property and redeem it.

. ; . CL) Retain the property and enter into a Hf Yes
Description of 208 Glen Mar Drive Lenoir City, Reaffirmation Agreement.

property TN 37772 Loudon County

BB Retain the property and [explain]:
securing debt:

_ Retain & pay until property sold

 

Creditors First Tennessee Bank C) Surrender the property. 0 No
name: C1) Retain the property and redeem it.

; a CZ Retain the property and enter into a Yes
Description of 208 Glen Mar Drive Lenoir City, Reaffirmation Agreement.
property TN 37772 Loudon County

@ Retain the property and [explain]:

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Debtor1 Jon Mark MacNaughton

securing debt:

Case number (if known)

Retain & pay until property sold

3:16-bk-33237-SHB

 

 

 

 

 

 

 

Creditors Foothills Bank & Trust [ Surrender the property. O01 No
name: lf Retain the property and redeem it.

D Retain the property and enter into a H Yes
Description of Boat Reaffirmation Agreement.
property Wf Retain the property and [explain]:
securing debt: Retain & redeem in installments/or

surrender
Creditors Foothills Bank & Trust CD Surrender the property. MNo
name: OC Retain the property and redeem it.

CO Retain the property and enter into a O Yes
Description of Life Insurance Reaffirmation Agreement.
property @ Retain the property and [explain]:
securing debt: Retain & redeem in installments/or

surrender
Creditors Internal Revenue Service Surrender the property. ONo
name: 1 Retain the property and redeem it.

CZ Retain the property and enter into a Hives

Description of 208 Glen Mar Drive Lenoir City,

property TN 37772 Loudon County

securing debt:

Reaffirmation Agreement.
@ Retain the property and [explain]:
Retain & pay until sold

 

 

List Your Unexpired Personal Property Leases - None ~ N/A

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

   

       

  

(Describe your dnekpirethpereetabpropertyteasee a Pee 2" "Will thedgase be-assumed?
@xecutory Conpracts:
Lessors name: Knoxville HMA Physician Mgmt, LLC No
Ol Yes
Description eHteast€€ = Contract for physician services (See Par. 6.01 of Confirmed Plan)-REJECT
Bxoperty? PER 11 USC 365(g)(2)
dassacs name: MSK Group, PC 1 No
yes
Description Employment Agreement-ASSUME & PERFORM
Rrapertys |
Lassere name: OrthoKnox PLLC/ATTN: David Armstrong C1 No
@ Yes
Descriptiometeas#d Independent Contractor Agreement for Orthopedic Services-ASSUME &
Property. PERFORM
¥
Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase.com Best Case Bankruptcy
Debtor 1 Jon Mark MacNaughton Case number (ifknown) _3:16-bk-33237-SHB

Lessor's name: Tennova Healthcare/Medical Group No
D Yes
Description of teased See above--Knoxville HMA Physician Mgmt, LLC-REJECT PER 11 USC
Property: 365(g)(2)
EZIESE Sign Below

 

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 

 

 

 

X  /si Jon Mark MacNaughton Xx
Jon Mark MacNaughton Signature of Debtor 2
Signature of Debtor 1
Date October 7, 2019 Date
Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 3

Software Copyright (c) 1996-2019 Bast Case, LLC - www.bestcase.com Best Case Bankruptcy
